    Case 1:18-cv-03189-ST Document 35 Filed 11/02/18 Page 1 of 1 PageID #: 127


                                             CIVIL MINUTE ENTRY


BEFORE:                              Magistrate Judge Steven L. Tiscione


DATE:                                November 1, 2018


TIME:                                10:00 A.M.


DOCKET NUMBER(S):                    CV-18-3189 (FB)


NAME OF CASE(S):                     ZHANG -V- WAI REALTY CORP., ET AL.



FOR PLAINTIFF(S):                    Morel



FOR DEFENDANT(S):                    Apat



NEXT CONFERENCE(S):                  JANUARY 17, 2019 AT 11:00 A.M., IN-PERSON



FTR/COURT REPORTER:                  10:27 - 10:30, 12:00 - 12:10

RULINGS FROM INITIAL CONFERENCE:

Parties engaged in settlement discussions and made some progress towards resolving the case. The parties will continue to
exchange informal discovery for purposes of settlement and the Court will hold an in-person settlement conference on
January 17, 2019 at 11:00 a.m. Parties are to submit their respective settlement positions via ex parte electronic filing no
later than January 14, 2019. Counsel are to refer to the Settlement Section of this Court's Individual Rules in preparation
for the conference.
